[Cite as State v. Reese, 2020-Ohio-4747.]

                                 COURT OF APPEALS OF OHIO

                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                       Plaintiff-Appellee,        :
                                                             No. 109055
                       v.                         :

CARL REESE,                                       :

                       Defendant-Appellant. :


                                  JOURNAL ENTRY AND OPINION

                       JUDGMENT: AFFIRMED
                       RELEASED AND JOURNALIZED: October 1, 2020


           Criminal Appeal from the Cuyahoga County Court of Common Pleas
                               Case No. CR-18-633131-A


                                              Appearances:

              Michael C. O’Malley, Cuyahoga County Prosecuting Attorney,
              and Katherine Mullin, Assistant Prosecuting Attorney, for
              appellee.

              Prugh Law, L.L.C., and Leigh S. Prugh, for appellant.


MICHELLE J. SHEEHAN, J.:

                Carl Reese pled guilty to a second-degree felony for robbery. When he

violated his community control sanctions, the trial court sentenced him to a prison
term of two years. Reese appeals from the judgment sentencing him to prison. On

appeal, he raises the following assignments of error for our review:

      I. The trial court denied Mr. Reese procedural due process of law in
      its conduct of the June 6, 2019 probation violation hearing.
      II. Mr. Reese’s trial counsel provided ineffective assistance.
      III. The trial court erred in determining that Mr. Reese violated the
      terms of his probation as such finding was against the manifest weight
      of the evidence.
              After a review of the record and applicable law, we find no merit to

Reese’s appeal and affirm the trial court’s judgment.

Substantive and Procedural Facts

              Reese was an aggressive panhandler whose presence was well known

in the Case Western Reserve University (“Case Western”) area. According to the

state’s account of the incident, Reese was dissatisfied with the one dollar the victim

gave him. When the victim refused to give him more, he took the victim down on

the ground and punched him in the face and on the left side of his torso. Reese then

robbed the victim of his wallet and fled. A good Samaritan came to the victim’s aid

and later helped the Case Western police identify Reese as the perpetrator of the

robbery.

              Under a plea agreement, Reese pleaded guilty to robbery, a second-

degree felony. On February 20, 2019, the trial court held a sentencing hearing. The

prosecutor described the robbery incident; Reese’s counsel acknowledged Reese

panhandled in an aggressive manner but stated that his aggressiveness may be

caused by his mental health issues and drug use.
               The court ordered Reese not to panhandle in the Case Western

University area in the future and imposed a two-year community control sanction.

Reese was ordered to stay at a community based correctional facility (“CBCF”) under

the supervision of the adult probation department mental health developmental

disabilities unit. The court warned him that he faced a prison term if he were to

violate the terms and conditions of the community control sanctions.

               A month later, on March 21, 2019, Reese was before the trial court for

a probation violation hearing. Officer Polito, the probation officer, reported to the

trial court that on February 26, 2019, Reese was transported from the county jail to

the CBCF. On March 10, 2019, he was transported to St. Vincent Charity Medical

Center by the police department after telling the staff at the CBCF that he was

experiencing suicidal thoughts. Reese was discharged a few hours later from the

hospital and returned to the CBCF. The next day, he told a caseworker at the CBCF

that the hospital did not help him and he wanted to go to the ER. He was then taken

to the crisis counselor’s office. He remained at the office for two and one-half hours;

while there, he talked to a counselor at Mobile Crisis over the phone and Mobile

Crisis determined that another hospital visit was not required. When the crisis

counselor had to meet another client, Reese “got extremely angry and started

swearing up and down the hallway.” (Tr. 40.) He also swore at the other client who

was meeting with the crisis counselor. Reese walked up and down the hallway and

refused to follow the directives from the staff. Because of his unruly behaviors, he

was terminated from the CBCF and transported to the county jail by the sheriffs.
                Regarding the incident, Reese’s counsel explained that Reese desired

to be at a treatment facility rather than CBCF. Reese himself stated he had a mental

breakdown the day before the March 11, 2019 incident. He explained that because

there were no beds available, the doctor adjusted his medication, released him back

to the CBCF, and told him to talk to a social worker there about his situation. He

admitted he behaved disruptively on March 11, 2019, when the staff did not return

him to the hospital as he requested. After the hearing, the trial court imposed a jail

sanction and continued the probation violation hearing to April 18, 2019.

                At the hearing on April 18, 2019, Officer Polito recommended that

Reese be remanded for inpatient drug treatment, while Reese’s counsel requested

that Reese be released from the county jail to receive outpatient treatment. The trial

court found Reese to be in violation of his community control sanctions but ordered

him to continue his community control sanctions by completing inpatient

treatment. Reese was again advised that he would face a prison term if he were to

violate his community control sanctions.

                On May 9, 2019, Reese was transported to “Matt Talbot” for inpatient

treatment. On May 20, 2019, Officer Polito spoke with Reese’s counselor and

learned he was doing well. However, later that evening, Reese again behaved

disruptively. His disruptive behaviors led to another probation violation hearing on

June 6, 2019.

                At the June 6, 2019 hearing, Officer Polito reported that in the

evening of May 20, 2019, Reese requested to go the hospital and was transported to
Parma Hospital. He was seen by a doctor but was not admitted to the hospital.

While there, Reese yelled at the hospital staff and other patients. His case manager,

Tonya Caraballa, met with him at the hospital. Because Reese did not want to return

to Matt Talbot, the Sheriff’s Apprehension Unit was sent to the hospital to transport

him to the county jail. Officer Polito stated that Reese exhibited the same disruptive

behaviors toward the staff at Parma Hospital as he did at the CBCF. Officer Polito

stated that, as a probation officer, she had exhausted all available resources and, as

a result, would not be making any recommendation to the court.

                 Reese’s counsel stated that Reese had intended to complete the

program at Matt Talbot; Reese did not recall anyone asking him if he wanted to

return to Matt Talbot. Counsel stressed that Reese’s unruly behaviors were caused

by his mental health issues. In response to counsel’s representation that Reese “had

every intention of completing [the] Matt Talbot program” (tr. 53), Officer Polito

stated that Reese’s case manager, Tonya Caraballa, met Reese at Parma Hospital to

determine whether Reese wanted to return to Matt Talbot. Reese told Caraballa he

was not going back. While Reese denied he told Caraballa he was not going back to

Matt Talbot, his own account of the event was incoherent.1



      1   Reese stated the following:

             But Tonya [Caraballa] did come [to Parma Hospital], and she said,
      I’m confused, and I said, Yes, and then I said, Tonya, you make up your
      mind for me, because when we had the assessment over the TV screen at
      Matt Talbot, I mean, at University, they had people asking questions on the
      screen. I think they asked me do you feel safe going back to where you
      you’re at. I said, yes.
               The trial court noted that it had tried placing Reese at the CBCF and

the inpatient treatment as part of his community control sanctions and neither

worked out. Finding community control sanctions no longer adequate to protect the

public, the court terminated Reese’s community control sanctions and imposed a

prison term of two years for his second-degree felony offense of robbery, but granted

him jail time credit for 241 days. Reese now appeals from the court’s judgment.

    Purported Hearsay at June 6, 2019 Probation Violation Hearing

               Under the first assignment of error, Reese argues his due process

rights were violated at the June 6, 2019 probation violation hearing when the trial

court admitted hearsay testimony from his probation officer who stated that while

at the Parma Hospital, Reese told his case manager that he was not returning to the

inpatient treatment facility. Under the second assignment of error, he claims his

counsel was ineffective in failing to object to the hearsay evidence. The state

contends that the Rules of Evidence do not apply to a community-control-revocation

hearing, and even if they were applicable, Reese’s own statement was not hearsay

because it constituted a party admission under Evid.R. 801(D)(2)(d).




             No staff member really came to me and asked me did you want to go
       home except Miss Tonya.

             She basically walked out from me. I asking the suggestion, to letting
       me to back there, and I’m thinking — I walked out, and * * *.

(Tr. 58.)
              A probation revocation hearing is not a formal criminal trial but is

“‘an informal hearing structured to assure that the finding of a * * * [probation]

violation will be based on verified facts and that the exercise of discretion will be

informed by an accurate knowledge of the * * * [probationer’s] behavior.’” State v.

Hylton, 75 Ohio App.3d 778, 781, 600 N.E.2d 821 (4th Dist.1991), quoting

Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972).

              A defendant’s due process rights that must be observed in a probation

revocation hearing are:

      “(a) written notice of the claimed violations of [probation or] parole;
      (b) disclosure to the [probationer or] parolee of evidence against him;
      (c) opportunity to be heard in person and to present witnesses and
      documentary evidence; (d) the right to confront and cross-examine
      adverse witnesses * * *; (e) a ‘neutral and detached’ hearing body * * *;
      and, (f) a written statement by the factfinders as to the evidence relied
      upon and reasons for revoking [probation or] parole. * * *.”
Id., quoting Gagnon v. Scarpelli, 411 U.S. 778, 786, 93 S.Ct. 1756, 36 L.Ed.2d 656

(1973). See also State v. Lofton, 8th Dist. Cuyahoga No. 89572, 2008-Ohio-3015.

              Here, Reese only claims the fourth requirement set forth in Gagnon

was not complied with. He argues that his right to confrontation was violated when

the probation officer provided inadmissible hearsay when she stated that while at

the hospital, Reese told his case manager that he was not returning to the inpatient

program.

              Evid.R. 101(C)(3) expressly provides that the rules of evidence do not

apply to proceedings revoking probation. “Probation-revocation hearings are not

subject to the rules of evidence and thus allow for the admission of [otherwise
inadmissible] evidence.” State v. Ohly, 166 Ohio App.3d 808, 2006-Ohio-2353, 853

N.E.2d 675, ¶ 21 (6th Dist.). “The rules of evidence, including hearsay rules, are

expressly inapplicable to a revocation hearing.”         State v. Gullet, 5th Dist.

Muskingum No. CT2006-0010, 2006-Ohio-6564, ¶ 27, citing Evid.R. 101(C)(3).

“The rationale for this exception is that a trial court should be able to consider any

reliable and relevant evidence indicating whether the probationer has violated the

terms of probation, since a probation or community control revocation hearing is an

informal proceeding, not a criminal trial.” Id., citing Columbus v. Bickel, 77 Ohio

App.3d 26, 36, 601 N.E.2d 61 (10th Dist.1991). See also e.g., State v. Newsome, 4th

Dist. Hocking No. 17CA2, 2017-Ohio-7488, ¶ 21, and State v. Nagle, 11th Dist. Lake

No. 99-L-089, 2000 Ohio App. LEXIS 2658 (June 16, 2000). As such, we need not

address whether the probation officer’s statement violated the prohibition against

hearsay testimony under the rules of evidence. The trial court heard from both the

probation officer and Reese himself regarding the circumstances surrounding

Reese’s refusal to return to the inpatient treatment facility, and it should be able to

consider all evidence it deemed reliable and relevant.

               We are aware that, despite the inapplicability of the rules of evidence,

some courts have reasoned that the admission of hearsay evidence at a probation

revocation hearing can compromise a defendant’s due process right to confront

adverse witnesses, as preserved by the fourth requirement of Gagnon, 411 U.S. 778,

786, 93 S.Ct. 1756, 36 L.Ed.2d 656.        Ohly, supra, at ¶ 21.     Accordingly, the

introduction of hearsay evidence into a probation revocation hearing is deemed
reversible error “when that evidence is the only evidence presented and is crucial to

a determination of a probation violation.” Id., citing State v. Jones, 8th Dist.

Cuyahoga No. 58423, 1991 Ohio App. LEXIS 2098, 14 (May 9, 1991). See also

Newsome at ¶ 22; State v. McCants, 1st Dist. Hamilton No. C-120725,

2013-Ohio-2646, ¶ 14 (“Although the rules of evidence are inapplicable to revocation

hearings, the admission of hearsay may implicate the defendant’s right to confront

and cross-examine witnesses.”).

              Here, even if we were to assume that the probation officer’s statement

that Reese told his case manager he was not returning to the inpatient treatment

facility involved hearsay, this was not the only evidence supporting Reese’s failure

to complete the ordered inpatient treatment: Reese behaved disruptively while at

the Parma Hospital, as he did only five weeks prior at the CBCF, and the Sheriff’s

Apprehension Unit had to be sent to remove him from the hospital. Given all the

evidence, there was no violation of Reese’s right to confrontation pursuant to

Gagnon, even if the hearsay rule were implicated in the probation officer’s

statement. The trial court did not err in denying Reese a right to confrontation, and

his trial counsel did not provide ineffective assistance in failing to object to the

purported hearsay statement. The first and second assignments of error are without

merit.
 Substantial Evidence Presented for Violation of Community Control

               Under the third assignment of error, Reese argues the trial court’s

determination that he violated the terms of his probation was against the manifest

weight of the evidence.

               A community control revocation hearing is not a criminal trial, and

therefore, the state is not required to establish a violation of the terms of community

control beyond a reasonable doubt. State v. Lenard, 8th Dist. Cuyahoga No. 93373,

2010-Ohio-81, ¶ 14, citing State v. Hayes, 8th Dist. Cuyahoga No. 87642,

2006-Ohio-5924, ¶ 11. Rather, the quantum of evidence necessary to establish a

violation and to revoke a community control sanction is “substantial” evidence. Id.,

citing Hylton, 75 Ohio App.3d 778, 600 N.E.2d 821, at 782. Moreover, a trial court’s

decision finding a violation of community control will not be disturbed on appeal

absent an abuse of discretion. Id., citing Hayes at ¶ 11.

               Here, the record contains substantial evidence showing Reese failed

to complete the inpatient-drug-treatment program ordered as part of his

community control sanctions. While Reese claimed there was a miscommunication

and provided his own account of the event on May 20, 2019, the trial court

considered the credibility of the witnesses and determined that Reese violated his

community control sanctions. We find no abuse of discretion in the trial court’s

determination.

               Under the third assignment of error, Reese also claims the trial court

did not adequately consider whether his actions were borne from his mental illness.
This court has stated that “community control may be revoked where, because of

mental illness, a defendant is unable to comply with community control sanctions.”

State v. Harian, 8th Dist. Cuyahoga No. 97269, 2012-Ohio-2492, ¶ 28, citing State

v. Norris, 5th Dist. Stark No. 2010CA0070, 2010-Ohio-6007, ¶ 20-21.

Furthermore, the courts have held that insanity is not a defense to community

control violations, but only a mitigating factor. Id. at ¶ 30. The record reflects the

trial court took into account Reese’s drug and mental health issues when it placed

him in CBCF with treatment conditions and subsequently in the inpatient treatment

program. Before revoking Reese’s community control, the trial court expressed its

frustration over Reese’s inability to complete the community control sanctions

imposed to accommodate his drug and mental health issues. Given the record, we

find Reese’s claim to be without merit. The third assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



____________________________
MICHELLE J. SHEEHAN, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
MARY EILEEN KILBANE, J., CONCUR